UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7029



KENNETH TURNER,

                                               Plaintiff - Appellant,


          versus


CRAVEN COUNTY COMMISSIONERS OFFICE, Sheriff,
Jail Medical Personnel; DURHAM COUNTY JAIL,
medical personnel, Sheriff; GUILFORD COUNTY
JAIL,  medical   personnel,   Sheriff;   LARRY
UNKNOWN,   Craven    County   Jail,    medical
personnel; BARBARA UNKNOWN, Craven County
Jail, medical personnel; TRISH CALLISON, RN,

                                             Defendants - Appellees,


          and


RUTH DAVIS; SUSAN AGUIRRE; D. PICKETT, RN,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-01-572-5-F)


Submitted: January 15, 2004                 Decided:   January 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Kenneth Turner, Appellant Pro Se. Scott Christopher Hart, SUMRELL,
SUGG, CARMICHAEL, HICKS & HART, PA, New Bern, North Carolina;
Steven Price Weaver, Richard David Yeoman, TUGGLE, DUGGINS &
MESCHAN, PA, Greensboro, North Carolina; Curtis Oscar Massey, II,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Kenneth   Turner      appeals    the    district    court’s     order

dismissing his claims filed under 42 U.S.C. § 1983 against various

local entities and individuals for deliberate indifference to

medical   needs.     The   district      court    referred   this   case   to    a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)(2000).                 The

magistrate judge issued a report and recommendation (“MRR”) in

which he recommended dismissing the claims against all but three

individual    defendants    so    that    service    of   process    could      be

perfected.    The district court adopted the MRR to the extent that

it recommended dismissing Turner’s claims.                The district court

further ordered that Turner’s claims against the remaining three

defendants be dismissed.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                   See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).         We conclude Turner has waived

appellate review of the MRR’s recommendation to dismiss because he

did not file specific objections to this recommendation after

receiving proper notice.

     With regard to the district court’s dismissal of the claims

against the three remaining individual defendants, we have reviewed


                                    - 3 -
the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.        See Turner v. Craven

County Comm’rs Office, No. CA-01-572-5-F (E.D.N.C. Apr. 28, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -